UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5212



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SALVADOR CASTELLANOS GARCIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (CR-05-56)


Submitted: July 25, 2006                       Decided: July 31, 2006


Before MOTZ, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


U. Wilfred Nwauwa, LAW OFFICES OF U. WILFRED NWAUWA, Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Thomas A. O’Malley, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Salvador Castellanos Garcia pled guilty, without a plea

agreement, to one count of possession with intent to distribute at

least 500 grams of cocaine, 21 U.S.C. § 841(a)(1) (2000), and one

count of use of a firearm in furtherance of a drug trafficking

crime, 18 U.S.C. § 924(c) (2000).           Garcia was sentenced to the

statutory mandatory minimum of 60 months imprisonment on each

count, to run consecutively, followed by five years of supervised

release.      Counsel   has   filed   a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but addressing whether the district

court failed to adequately address the factors enumerated in 18

U.S.C. § 3553(a) (2000).      Counsel also questions the “weight” the

district court should give to the federal Sentencing Guidelines

following the Supreme Court’s decision in United States v. Booker,

543 U.S. 220 (2005).      Although informed of his right to file a

supplemental pro se brief, Garcia has not done so.                Finding no

error, we affirm.

           The district court appropriately treated the Guidelines

as advisory, and properly calculated and considered the guideline

range and the relevant § 3553(a) factors.         However, because Garcia

was subject to the mandatory statutory minimum sentence on each

count, Booker is not implicated.          See United States v. Robinson,

404 F.3d 850, 862 (4th Cir.)(“Booker did nothing to alter the rule


                                  - 2 -
that judges cannot depart below a statutorily provided minimum

sentence . . . . [A] district court has no discretion to impose a

sentence outside of the statutory range established by Congress for

the offense of conviction.”), cert. denied, 126 S. Ct. 288 (2005).

            We therefore affirm Garcia’s conviction and sentence. In

accordance with Anders, we have reviewed the entire record in this

case and have found no meritorious issues for appeal.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                       - 3 -